Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phinney (US 2004/0145110 A1), and further in view of Noemayr (DE 102006042446 A1) and Kroemer (US 5,587,969).
Regarding claims 1 and 6, Phinney teaches an ultrasonic device comprising:
an ultrasonic transceiver configured to transmit an ultrasonic wave to a target at a predetermined interval, and receive a plurality of reflection ultrasonic waves that are reflected by the target a plurality of times so as to output a plurality of reception signals [0017 ultrasonic drive circuit…ultrasonic transmitter produces an ultrasonic signal…passes through a document feed area…one or more document…reflected by reflector…reflected ultrasonic signal again passes through…documents…is received by ultrasonic receivers];
a memory configured to store a program [0022 microprocessor 21 is shown, other types of processors or programmable devices can also be used.]; and
a processor configured to execute the program so as to [0017 microprocessor]:

receive the reference number of the plurality of reflection ultrasonic waves from the target and obtain the reference number of the plurality of reception signals [0018 …received ultrasonic signal with a phase shift approximately dependent on only the number of documents in the document feed, because of the interfaces between different materials through which the ultrasound passes causes the phase shift, not the total thickness of the documents. … amplitude detection changes may also be used to detect multiple documents.];
detect a position of the target based on a magnitude relationship between signal intensity of the integrated signal and a predetermined reference value [0020 microprocessor 21 may also be programmed to detect an amplitude change in the received signal. The change in amplitude of the received signal may also be used to determine the presence of multiple documents.].
Phinney teaches a calibration using sheet thickness with a threshold to determine if multiple documents are present [0005]. Phinney does not explicitly teach how the thickness is determined … and yet Noemayr teaches perform[ing] a calibration process in which a single test pulse of the ultrasonic wave is transmitted toward a test target located at a reference position and receive a plurality of test reception signals corresponding to a plurality of test reflection ultrasonic waves from the target [fig. 1 shows ultrasound layer thickness measuring device #4 with single 

    PNG
    media_image1.png
    188
    481
    media_image1.png
    Greyscale

It would have been obvious to calculate sheet paper thickness (e.g., maximum thickness) as taught by Phinney, with the layer thickness calibration method as taught by Noemayr so that the amplitude/intensity of signal peaks may be used to determine whether or not multiple documents are present (Phinney) [0018].
Phinney teaches a calibration thickness along with a threshold for differentiating between a sheet or multiple sheets…but does not explicitly teach … and yet Kroemer teaches comparing reception signals with a first threshold [figs. 2 and 4b shows multiple echoes; col. 1:20-25 echo is usually detected in that the exceeding of a prescribed threshold value in the received signal is evaluated. This process for distance measurement usually evaluates the transit time of the first detected echo.] and integrate the reference number of the plurality of reception signals to generate an integrated signal [col. 8:60-67 whenever…threshold value is exceeded in the echo profile EP, a comparator (symbolized by a variable gain amplifier) delivers a corresponding output signal, the 
It would have been obvious to replace the peak detection and threshold value as taught by Phinney, with the signal threshold and integrator as taught by Kroemer so that only true echoes which exceed the noise threshold are detected as peaks and additionally so that the integrator may provide a measure of signal strength or power, as opposed to only amplitude or intensity (i.e., all candidates for use to compute distance).

    PNG
    media_image2.png
    467
    865
    media_image2.png
    Greyscale


Regarding claim 3, Phinney as modified teaches the ultrasonic device according to claim 2, further comprising: wherein the processor is configured to determine a maximum degree in which a degree of signal intensity of each of the plurality of test reception signals that is equal to or larger than the first threshold is maximum, and the processor is configured to set the maximum degree as the reference degree [0005 requires calibration using the maximum thickness document 
Regarding claim 5, Phinney as modified by Noemayr teaches the ultrasonic device according to claim 1, wherein the predetermined reference value represents the signal intensity of the integrated signal when the target is located while covering 1/2 of a transmission range of the ultrasonic transceiver in which the ultrasonic wave is transmitted by the ultrasonic transceiver [fig. 1 shows that transmit and return time are equal as A1 and A1’ reflecting from interface F1].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phinney (US 2004/0145110 A1), Noemayr (DE 102006042446 A1) and Kroemer (US 5,587,969) as applied to claim 1 above, and further in view of Boser (US 2016/0380640 A1).
Regarding claim 4, Blair does not explicitly teach … and yet Boser teaches the ultrasonic device according to claim 1, wherein the predetermined interval of the ultrasonic wave transmitted by the ultrasonic transceiver is shorter than a time required until the reception signal of a secondary multiple reflection ultrasonic wave is received after the ultrasonic wave is transmitted from the ultrasonic transceiver [0061 FIG. 3C depicts signal timing associated with FIG. 3A, showing transmit activation signal ƟTX, ring switch signal bring, receive activation signal ƟRX, and measured acoustic wave voltage signal vm. The transmitter is enabled by activating ƟTX, and then switched off, followed by a ring down activation Ɵring. After 86 μsec, the ring down signal has decayed sufficiently for the Sring switch to be opened by deactivating Ɵring. Processing of ring down signals as well as the received echoes is performed with switches ƟRX activated.].
It would have been obvious to combine the integration processing of Blair, with the ring down decay circuitry of Boser so that the minimum detectable distance range may be improved.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645